Citation Nr: 1740904	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  15-24 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a disability of the cervical spine.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a disability of the left shoulder.

3.  Entitlement to a total rating for individual unemployability based upon service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from April 1966 to April 1969.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A Board hearing via videoconference was conducted in March 2016. A transcript of this hearing is contained within the electronic claims file. 
 
This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.

The issues of entitlement to service connection for a left shoulder disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2013 Board decision denied the Veteran's claims of entitlement to service connection for a cervical spine disorder and a left shoulder disorder.  

2.  The Veteran appealed the May 2013 Board decision and in June 2014, the United States Court of Appeals for Veterans Claims (CAVC) issued a memorandum decision affirming the Board's decision.  

3.  Evidence received since the May 2013 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for a left shoulder disorder and raises a reasonable possibility of substantiating the Veteran's claim.

4.  Evidence received since the May 2013 Board decision is not new and material and does not relate to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disorder and does not raise a reasonable possibility of substantiating the Veteran's claim of service connection.


CONCLUSIONS OF LAW

1. The May 2013 Board decision which denied the Veteran's claims of service connection for a cervical spine disorder and a left shoulder disorder is final. 38 U.S.C.A. § 7104 (West 2014).

2. Evidence received since the May 2013 Board decision in connection with Veteran's claims of entitlement to service connection for a left shoulder disorder is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the May 2013 Board decision in connection with Veteran's claim of entitlement to service connection for a cervical spine disorder is not new and material and the petition to reopen is denied. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what new and material evidence means, notice of what part of that evidence is to be provided by the claimant, notice of what part VA will attempt to obtain, and how disability ratings and effective dates are assigned.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

New and Material Evidence

The Veteran's claim of entitlement to service connection for a left shoulder disorder was first denied in a November 1992 rating decision, in which the RO found no evidence of an in-service left shoulder injury or nexus between his diagnosed left shoulder disorder and service.  The Veteran's claim of entitlement to service connection for a cervical spine disorder was first denied in a July 2002 rating decision, in which the RO found no evidence of an in-service left shoulder injury or nexus between his diagnosed left shoulder disorder and service.   The Veteran filed subsequent applications to reopen his claims of service connection, which were denied in July 2000 and December 2005 rating decisions.  The Veteran appealed the December 2005 rating decision.

In June 2010, the Board granted the applications to reopen the claims of service connection and remanded the service connection claims to afford the Veteran VA examinations.  In May 2013, the Board issued a decision in which it denied the Veteran's claims on their merits, finding that the preponderance of the evidence was against finding that the Veteran's left shoulder disability and cervical spine disability were related to service or to his service-connected right shoulder disorder.  That decision also found that the Veteran's service-connected disabilities did not render him unable to secure or maintain gainful employment.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC). In a June 2014 memorandum decision, CAVC affirmed the Board's May 2013 decision.
  
The May 2013 Board rating decision is final. 38 U.S.C.A. § 7104. A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108. The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim. Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996). Finally, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the May 2013 Board decision, the Veteran has provided testimony at a July 2015 hearing before a decision review officer and a Board hearing in March 2016.  The Veteran also filed a letter from his orthopedic surgeon, dated in August 2016, in which the surgeon stated that: 

This patient has bilateral shoulder pain associated with a helicopter crash in Vietnam.  The crash injured both shoulders.  He has developed glenohumeral arthritis symptoms with confirmation of the left by MRI. It is my professional opinion as a board certified orthopedic surgeon of 31 years within-a reasonable degree of medical certainty, that the pain in both shoulders began with this single documented injury. Except for trauma, there is no explanation for bilateral shoulder pain with clinical and radiographic subluxation noted.

Regarding the Veteran's application to reopen a claim of service connection for a left shoulder disorder, the Board finds the August 2016 statement to be new and material as it was not of record at the time of the previous final denial and raises a reasonable possibility of substantiating the Veteran's claims of service connection, as it provides evidence of a nexus between the Veteran's disabilities and an in-service injury, which was absent at the time of the prior denial. See Shade, 24 Vet. App. at 118. Consequently, the Veteran's claim of entitlement to service connection for a left shoulder disorder must be reopened.

However, the Board finds that new and material evidence has not been received regarding the Veteran's claim of service connection for a cervical spine disorder.  Although he presented testimony at the DRO and Board hearings regarding the onset of his neck pain and his in-service injuries, this evidence had been of record at the time of the May 2013 Board decision.  Additionally, the August 2016 statement by the Veteran's surgeon discussed only his bilateral shoulder pain with no reference to his cervical spine disorder.  Therefore, new and material evidence has not been received sufficient to reopen a claim of service connection for a cervical spine disorder.


ORDER

As new and material evidence has not been received, the Veteran's petition to reopen a claim of service connection for a cervical spine disorder is denied.

As new and material evidence has been received, the Veteran's petition to reopen a claim of service connection for a left shoulder disorder is granted.  The appeal is allowed to this extent.


REMAND

Regarding the Veteran's claim of service connection for a left shoulder disorder, the Board finds that a VA opinion is necessary prior to adjudication. 

The evidence shows a current left shoulder disability and the Board has conceded that the Veteran sustained injuries during an in-service helicopter crash.  Therefore, the question that remains is one of nexus.  

In August 2012, the VA examiner reviewed the Veteran's claims folder and opined that it is less likely than not (less than 50 percent probability) that his left shoulder disability was related to the Veteran's military service. The examiner's rationale for her conclusion was based on her review of the Veteran's claims folder which was silent for problems with the Veteran's left shoulder for 20 years following his separation from military service. She specifically noted records of sworn testimony from the Veteran as well as medical examinations from 1970 and 1972 which did not note any left shoulder problems. She discussed the Veteran's post-service employment which involved repetitive heavy lifting, and discussed how such could cause shoulder impairment. 

In the August 2012 addendum, the VA examiner again noted the absence of complaints of left shoulder pain for many years after the Veteran's separation from service and indicated that his history of smoking and post-service employment which involved lifting heavy objects, as well as the aging process, are related to his current left shoulder disability. 

As stated above, the Veteran has submitted an August 2016 opinion by his VA surgeon in support of his claim.  The surgeon opined that the Veteran's left shoulder disorder is the result of his in-service injury.  He stated as follows:

This patient has bilateral shoulder pain associated with a helicopter crash in Vietnam.  The crash injured both shoulders.  He has developed glenohumeral arthritis symptoms with confirmation of the left by MRI. It is my professional opinion as a board certified orthopedic surgeon of 31 years within-a reasonable degree of medical certainty, that the pain in both shoulders began with this single documented injury. Except for trauma, there is no explanation for bilateral shoulder pain with clinical and radiographic subluxation noted.

Given the August 2016 opinion's reliance on the radiological findings as part of the basis for an opinion on service connection, the Board finds that a clarifying opinion is necessary.  

As the Veteran's claim for a TDIU is inextricably intertwined with his claim of service connection, remand is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding treatment records and associate them with the claims filed.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to determine the etiology of his left shoulder disorder.  The claims file must be made available to the examiner and reviewed prior to completion of the examination report.

The examiner must provide an opinion as to whether it is as least as likely as not that the Veteran's current diagnosis of a left shoulder disorder is related to service.  The examiner must consider all medical findings, lay evidence, and the August 2016 opinion by the Veteran's VA surgeon.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

3. After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the RO must implement corrective procedures.

4. After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


